Citation Nr: 1108513	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  09-21 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Alsup, Counsel




INTRODUCTION

The Veteran served on active duty from September 1960 to August 1963.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  The Veteran disagreed and perfected an appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Upon receipt of claim for benefits, VA is required by statute to assist the Veteran in developing the claims.  38 U.S.C.A. §§ 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010).  While the Board recognizes that VA does not have a duty to assist a veteran in development of a tangential or implausible theory of service connection (see Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty to assist is not a license for a "fishing expedition")) and that a Veteran must submit a plausible claim for benefits, the hurdle that a Veteran must clear is low.  See Skoczen v. Shinseki, 564 F.3d 1319 (Fed. Cir. 2009).  Indeed, the Court in Skoczen stated that VA may fail to satisfy its duty to assist unless there is no evidence submitted to support his claim.  

Here the Veteran contends that he was exposed to excessive noise during active duty service as a driver. His DD-214 indicates that he held a military occupation specialty of "Field Comm. Crewmn," and was awarded a driver's badge.  In a statement regarding his claim to his United States Senator, the Veteran stated that his duties including setting up "the sound system on the artillery and armor (tanks) firing ranges."  

The Veteran has claimed that he has tinnitus and bilateral hearing loss.  As a lay witness, he is competent to explain the symptoms he experiences.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  With regard to hearing loss, the Veteran's VA claims folder includes an entry physical dated 1980 which indicates that the Veteran had hearing loss at that time.  The Veteran essentially contends that his hearing loss has not appreciably changed since that time and that it began or was aggravated during service.  With regard to tinnitus, he claims he experienced ringing.  The Board finds that the Veteran's claim meets the criteria the Federal Circuit Court articulated in Skoczen.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA must provide a VA medical examination in service connection claims when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

Here the Veteran has competently complained of a current disability; there is competent evidence of exposure to noise during service; the Veteran's statement that his condition has continued since service; and, there is no medical evidence addressing the extent and nature of the Veteran's current disability and no medical opinion regarding whether it is at least as likely as not that the Veteran's current conditions were incurred or aggravated during his active duty service.

For those reasons, the Board remands the claims for further evidentiary development.

Accordingly, the case is REMANDED for the following action:

1. VBA shall provide the Veteran's VA claims folder to a VA audiologist who shall review the Veteran's VA claims folder before examining the Veteran.  The examiner shall report the nature and extent of any hearing loss and tinnitus manifested by the Veteran and shall provide an opinion whether it is at least as likely as not that either or both the Veteran's hearing loss and tinnitus were incurred during or aggravated by the Veteran's active duty service.

2.  After completion of the foregoing and any other development deemed necessary, VBA shall readjudicate the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus.  If the benefits sought on appeal remain denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


